          Case 7:19-cr-00081-KMK Document 34 Filed 09/15/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X


UNITED STATES OF AMERICA
                                                       CONSENT PRELIMINARY ORDER
             -   V.   -                                OF FORFEITURE/
                                                       MONEY JUDGMENT
MESSIAH ANDERSON,
   a/k/a "Messiah Williams,"                           19 Cr. 81 (KMK)

                          Defendant.
                                                 X


             WHEREAS, on or about February 6, 2019, MESSIAH ANDERSON,

a/k/a "Messiah Williams," (the "defendant"), was charged in a two-

count Indictment,         19 Cr.   81    (KMK)       (the "Indictment"), with wire

fraud, in violation of Title 18, United States Code, Sections 1343

and 2     (Count One) and aggravated identity theft,                 in violation of

Title 18, United States Code, Section 1028A (Count Two);

             WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,     pursuant      to   Title      18,    United     States    Code,   Section

981(a) (1) (C)    and Title 28,         United States Code,      Section 2461,    of

all property,         real and personal,         that constitutes or is derived

from proceeds traceable to the commission of the offense, including

but not limited to a sum of United States currency representing

the amount of proceeds obtained as a result of the offense charged

in Count One of the Indictment;

             WHEREAS,     on or about December 23,            2019,   the defendant

pled guilty to Count One of the Indictment,                    pursuant to a plea
          Case 7:19-cr-00081-KMK Document 34 Filed 09/15/20 Page 2 of 5




agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit to the United States, pursuant to Title 18,

United States Code, Section 981(a) (1) (c), a sum of money equal to

$111,893.79       in     United         States       currency,     representing         proceeds

traceable to the commission of the offense charged in Count One of

the Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $111,893.79 in United States currency

representing       the    amount         of    proceeds     traceable       to    the    offense

charged     in    Count       One       of    the     Indictment     that    the     defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                       the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                     by its attorney Geoffrey S.                Berman,

United States Attorney, Assistant United States Attorney, Lindsey

Keenan,     of    counsel,      and      the        defendant,   and his         counsel,   Mark

Gombiner, Esq., that:

             1.        As a result of the offense charged in Count One of

                                    I                                        I
the   Indictment,        to    which          the    defendant   pled   guilty,         a   money
        Case 7:19-cr-00081-KMK Document 34 Filed 09/15/20 Page 3 of 5




judgment in the amount of $111,893.79 in United States currency

(the    "Money       Judgment"),         representing        the    amount    of     proceeds

traceable to the offense charged in Count One of the Indictment

that the defendant personally obtained, shall be entered against

the defendant.

              2.         Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal       Procedure,            this     Consent           Preliminary     Order       of

Forfeiture/Money Judgment is final as to the defendant,                               MESSIAH

ANDERSON,     and        shall      be   deemed     part    of     the    sentence    of   the

defendant,     and shall be included in the judgment of conviction

therewith.

              3.         All   payments     on    the    outstanding       money     judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail                to the United States Attorney's Office,

Southern      District         of    New    York,       Attn:     Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.         The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and        the    United     States      shall     have    clear    title    to    such

forfeited property.
           Case 7:19-cr-00081-KMK Document 34 Filed 09/15/20 Page 4 of 5




              5.      Pursuant to Title 21, United States Code, Section

853 (p),    the United States           is authorized to seek forfeiture                  of

substitute assets of the defendant up to t'he uncollected amount of

the Money Judgment .

              6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal      Procedure,        the    United       States     Attorney's     Office      is

authorized to conduct any discovery needed to identify, locate or

dispose       of      forfeitable        property,           including      depositions ,

interrogatories,            requests    for   production of        documents       and   the

issuance of subpoenas.

              7.      The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment,                             and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

              8.      The     Clerk     of    the     Court     shall    forward      three

certified          copies     of      this     Consent        Preliminary        Order    of

Forfeiture/Money            Judgment    to    Assistant       United    States    Attorney

Alexander      J.     Wilson,      Co-Chief      of    the     Money     Laundering      and

Transnational Criminal Enterprises Unit, United States Attorney 's

Office, One St. Andrew's Plaza, New York, New York 10007.
         Case 7:19-cr-00081-KMK Document 34 Filed 09/15/20 Page 5 of 5




            9.     The   signature   page   of   this   Consent      Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:                                                      \% ~ /,5
                                                        DATE
       Assistant United States Attorney
       One St . Andrew's Plaza
       New York, NY 10007
       (914)993-1907


MESSIAH ANDERSON


By:
       MESSIAH ANDERSON                                 DATE



By:
                                                        //}_/Q O     I IJ
       MARK GOMBINER, ESQ.                              DATE
       Attorney for Defendant
       52 Duane Street, 10 th Floor
       New York, NY 10007

so ~         :   JhiJL
                                                         1/,s/a.C>
Hd                        KARAS                         DATE
UNITED STATES DISTRICT JUDGE
